DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered.

3.  Claims 16, 19-28  are pending.

4.  Claims 16, 19, 20 and 24 are under examination as they read on the therapeutically active molecule species ursolic acid as the species.

 
5.  Claims 21-23 and 25-28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

6.  Applicant’s IDS, filed 10/20/2020, is acknowledged.

 
7.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.  Claims 16, 19-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130064763 in view of Maruo et al (Int. J. Cancer: 100, 486–490 (2002), Usami et al (Int J Cancer. 2013 Aug 1;133(3):568-78), Kelly et al (Am. J. Physiol. 263 (Gastrointest. Liver Physiol. 26): G864-G870, 1992),  Shimoyama (Pancreas. 1997 Mar;14(2):181-6) OR Rosette et al (Carcinogenesis vol.26 no.5 pp.943--950, 2005 ) and Zhang et al (International Journal of Pharmaceutics 441 (2013) 261– 268) and/or and Song et al (AAPS PharmSciTech, 15(1), 2/2014, online 9/11/2013).
The `763 publication teaches the use of anti-ICAM-1 antibody bound to the imaging agent in the detection of atherosclerotic plaque diseases involving inflammation accomplished by magnetic resonance imaging (MRI), wherein the detectable agent is iron oxide nanoparticles thereby increasing the sensitivity of MRI for the detection of plaques (see published claims 15-18,25-27, [0095] [0112].   The `763 publication further teaches that a targeted therapeutic agent 

The reference teachings differ from the claim invention only in the reaction that the ursolic acid is bound to the anti-ICAM-1 antibody nanoparticle. 

Maruo et al teaches that the ICAM-1 expression rate was higher in gastric cancer at a more advanced stage, based on lymph node metastasis, being 46.9% in node-negative and 56.1% in node-positive case (see abstract).


Usami et al teach that that ICAM-1 plays an important role in tongue oral squamous cell carcinoma  (SCC) progression, which may result from the SCC-cell activity, angiogenic activity, lymphangiogenicactivity and macrophage/SCC-cell adhesion (see abstract). Usami et al teach that the cytokine-enriched tumor microenvironment at the invasive front may induce ICAM-1 expression in tongue SCC cells, subsequently promoting cell proliferation and invasiveness of
the SCC cells, as well as microenvironmental modiﬁcation, including angiogenesis, lymphangiogenesis, and additive macrophage recruitment.

Kelly et al demonstrated focal ICAM- expression by colonic carcinomas but not by normal colonic epithelium. ICAM- expression by colonic carcinomas showed a positive correlation with the presence of a peritumoral inflammatory infiltrate. Surface expression of ICAM- was also observed in HT-29 cultured human colon cancer cells.  Kelly concluded that  expression of ICAM- and/or other leukocyte adhesion receptors by neoplastic epithelial cells may play a role in directing leukocyte trafficking and leukocyte epithelial cell interactions in colonic carcinoma.

Shimoyama et al teach that ICAM- 1 expression is up-regulated in pancreatic adenocarcinoma cells and that ICAM-I is involved in malignant processes in pancreas.

Rosette et al teach that the level of ICAM1 protein expression on the cell surface positively correlated with metastatic potential of five human breast cancer cell lines and that ICAM1 mRNA levels were elevated in breast tumor compared with adjacent normal tissue. These results corroborate our previous genetic finding that variations in the ICAM region are associated with the occurrence of metastases and establish a causal role of ICAM1 in invasion of metastatic human breast carcinoma cell lines (abstract).  Rosette et al teach that found that ICAM1 expression levels positively correlated with the metastatic potential of breast cancer cell lines. Expression analysis of a small number of human breast tumors indicated a trend toward elevated expression in the tumor versus the adjacent normal tissue. Expression profiling often provides critical information for value assessment of anticancer targets (pages 948-949, bridging ¶).

Zhang et al teach delivery of ursolic acid (UA) in polymeric nanoparticles effectively promotes the apoptosis of gastric cancer cells through enhanced inhibition of cyclooxygenase 2 (COX-2).  Zhang et al teach that UA loaded nanoparticles (UA-NPs) were prepared by a nano-precipitation method using amphilic methoxy poly(ethylene glycol)–polycaprolactone (mPEG–PCL) block Zhang teaches that one limitation is the non-specific distribution throughout the body when administered intravenously. Thus, it is desirable to explore novel formulations of UA that over-come the limitations mentioned above (see page 261, left col., top ¶).


Song et al teach ursolic acid (UA) has the potential to be developed as an anticancer drug, whereas its poor aqueous solubility and dissolution rate limit its clinical application. It has been reported that UA possesses a variety of pharmacological activities, including antitumour, anti-inflammatory, antioxidant, anti-bacterial, antiviral, and hepatoprotective effect (1). UA also inhibits the growth of various cancer cell lines, such as endometrial cancer cells (2), breast cancer cells (3), T24 bladder cancer cells (4), ovarian cancer cells (5), pancreatic cancer cells (6), lung cancer cells (7), etc (page 11, left col., 1st ¶).    Song et al teach that the UA nanocrystals significantly induced stronger cell growth inhibition activity against MCF-7 cells compared with free drug in vitro, although the uptake of free UA was approximately twice higher than that of the UA nanocrystals. The UA nanocrystals may be used as a potential delivery formulation for intravenous injection with enhanced dissolution velocity and anticancer activity (abstract). Song et al teach that UA delivered as the nanocrystals could transport across the cell membrane and may be located within cells to produce cytotoxicity (page 18, left col., top ¶).  Song et al teach that a stable UA nanocrystal formulation may be used as a potential delivery system for UA with enhanced aqueous dispensability, dissolution velocity and anticancer activity (page 18, last ¶).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bound the ursolic acid taught by Zhang et al and  Song et al references to the anti-ICAM-1 nanoparticles taught by the `763 publication in a method of delivering the UA to the highly expressing cancer taught by Maruo et al, Usami et al, Kelly et al,  Shimoyama  and Rosette et al references because targeting the UA nanocrystals significantly induced stronger cell growth inhibition activity against MCF-7 cells and has enhanced dissolution velocity and anticancer activity (abstract). Also, UA delivered as the nanocrystals could transport across the cell membrane and may be located within cells to produce cytotoxicity.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at 


Applicant’s arguments, filed 6/21/2021, have been fully considered, but have not been found convincing.

Applicant points to Ye et al (FASEB 2015 report that SGC-7901 gastric cell line used in Zhang et al reference is contaminated with HeLa cells and  is more similar to a cervical adenocarcinoma cell line.  Applicant argues that because SGC-7901 is contaminated with HeLa cells, a person of ordinary skill would not have any reason to believe that nanoparticles bound to ursolic acid in Zhang can effectively treat gastric cancer.  Further, based on this knowledge the skilled peson would not have a reasonable expectation of success when combining Abulrob with Maruo and Zhang because the gastric cancer treatment data in Zhang is not reliable. 

The Examiner acknowledged the teachings of Ye et al with respect to SGC-7901 and modified the rejection accordingly.  The rejection added the teachings Song et al (AAPS PharmSciTech, 15(1), 2/2014, online 9/11/2013).  It is noted that Song et al teachings the same properties of UA as antitumor agent.

Further, Zhang provides general concept that ursolic acid (UA) in polymeric nanoparticles (UA-NP) led to more cell apoptosis through stronger inhibition of COX-2 and activation of caspase-3. The teachings of Zhang  is not limited to SGC7901  as argued.  Zhang et al teach that “it has been demonstrated that ursolic acid (UA) could effectively induces apoptosis of cancer cells by inhibiting the expression of cyclooxygenase 2 (COX-2).” (abstract).  Zhang et al also teach that that “UA could inhibit growth of colon cancer cells, endometrial cancer cells, and melanoma cells”.  Zhang teaches that “UA could effectively induce apoptosis and inhibit angiogenesis by inhibiting the expression of COX-2” (see page 261, left col., top ¶).   In this case, a particular known technique as antitumor (cancer growth inhibition) was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this known technique to a known product (e.g. ursolic acid) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

The basic concept of inhibiting cancer growth  with ursolic acid was made part of ordinary capabilities of one skilled in the art based upon the teachings of Zhang and Song references, one of ordinary skill in the art would have been capable of applying the known methods of inhibit cancer growth by target delivery of the ursolic acid to ICAM expressing cancer to ensure specific targeting of the UA to the cancer to inhibit cancer growth  and the results would have been predictable to one of ordinary skill in the art.  That is the use of anti-ICAM-1 antibody nanoparticle-directed delivery provides means to exploit the potency of ursolic acid against gastric cancer while reducing their systemic toxicity. 

While Applicant focuses on the specific gastric cancer cell line in the Zhang reference, however, Applicant does not dispute the fact that the Zhang and Song references teach the general concept In re McLaughlin, 170 USPQ 209 (CCPA 1971). References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek, 163 USPQ 545 (CCPA 1969).

It remains the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bound the ursolic acid taught by Zhang et al and  Song et al references to the anti-ICAM-1 nanoparticles taught by the `763 publication in a method of delivering the UA to the highly expressing cancer taught by Maruo et al, Usami et al, Kelly et al,  Shimoyama  and Rosette et al references because targeting the UA nanocrystals significantly induced stronger cell growth inhibition activity against MCF-7 cells and has enhanced dissolution velocity and anticancer activity (abstract). Also, UA delivered as the nanocrystals could transport across the cell membrane and may be located within cells to produce cytotoxicity.  That is the use of anti-ICAM-1 antibody nanoparticle-directed delivery provides means to exploit the potency of ursolic acid against cancer while reducing their systemic toxicity. 



Applicant submits that Abulrob does not exemplify any potential treatments.  Abulrob also does not mention treatment of gastric cancer.  Regarding diseases with increased ICAM expression that could be treated, Abrlrob states, “the targeted therapeutic agent may be used to treat conditions associated with increased ICAM-I expression; these may include, but are not limited to carotid artery disease, stroke, myocardial infarction, inflammatory bowel disease, autoimmune diseases, multiple sclerosis, Crohn's disease, and neovascularization associated with tumour angiogenesis.” This broad list of possible diseases for treatment includes multiple forms of heart disease, all autoimmune diseases and all diseases with neovascularization associated with tumor angiogenesis. This is a large universe of diseases for a person of ordinary skill to consider when deciding how to design a therapeutic. Ortho-McNeil v. Mylan states, “the Supreme Court's analysis in KSR presumes that the record before the time of invention would supply some reasons for narrowing the prior art universe...” and “[m]oreover this invention, contrary to Mylan's characterization, does not present a finite (and small in the context of the art) number of options easily traversed to show obviousness.” (Ortho-McNeil v. Mylan, emphasis added). The Examiner has provided no reason to select gastric cancer from the prior art universe of diseases associated with increased ICAM expression listed in Abulrob. Also, the Examiner has provided no reason that the list of diseases in Abulrob is “small” or “easily traversed”. In view of that, one of ordinary skill would not have combined the references cited by the Examiner because there was no reason to select gastric cancer from the myriad of other diseases disclosed in Abulrob.

This is not found persuasive for the following reasons:

Par Pharm., Inc. v. TWI Pharm., Inc., 773 F.3d 1186, 1196 (Fed. Cir. 2014).  It was reasonable to 
to bound the ursolic acid taught by Song et al reference to the anti-ICAM-1 nanoparticles taught by the `763 publication in a method of delivering the UA to the highly expressing cancer taught by Maruo et al, Usami et al, Kelly et al,  Shimoyama  and Rosette et al references because targeting the UA nanocrystals significantly induced stronger cell growth inhibition activity against MCF-7 cells and has enhanced dissolution velocity and anticancer activity (abstract). Also, UA delivered as the nanocrystals could transport across the cell membrane and may be located within cells to produce cytotoxicity.

 (2) Regarding mention treatment of gastric cancer. The `763 publication teaches that a targeted therapeutic agent comprising the anti-ICAM-1 antibody or fragment thereof linked to a therapeutic, wherein the therapeutic treats conditions associated with increased ICAM-1 expression wherein the clinical condition is vascular inflammation, stroke, cancer, or angiogenesis (published claim 26). The secondary references teach several cancer conditions with increased ICAM-1 expression.  
(3) Regarding the large universe of diseases for a person of ordinary skill to consider when deciding how to design a therapeutic, the examiner notes that all the recited conditions in the `763 publication are linked by the high expression of ICAM-1. All 8 conditions listed by Abulrob are linked by the increased ICAM-1 expression.  Moreover, 8 conditions are very small genus of diseases and the claimed nanoparticle bound to an anti-ICAM-1 antibody is taught in the Abulrob disclosure. All that is needed to implement the disclosure of Abulrob to bound the UA to nanoparticle bound to an anti-ICAM-1 antibody in the treatment of cancers that overexpress ICAM-1. The 8 conditions describe in the prior art of Abulrob are limited class which are adequately described as  ICAM-1 overexpression conditions.  

9.  Claims 16, 19-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130064763 in view of Maruo et al (Int. J. Cancer: 100, 486–490 (2002), Manikwar et al (Theranostics, 2011: 277-289)  and Zhang et al (International Journal of Pharmaceutics 441 (2013) 261– 268) and/or and Song et al (AAPS PharmSciTech, 15(1), 2/2014, online 9/11/2013).

The `763 publication teaches the use of anti-ICAM-1 antibody bound to the imaging agent in the detection of atherosclerotic plaque diseases involving inflammation accomplished by magnetic resonance imaging (MRI), wherein the detectable agent is iron oxide nanoparticles thereby increasing the sensitivity of MRI for the detection of plaques (see published claims 15-18,25-27, [0095] [0112].   The `763 publication further teaches that a targeted therapeutic agent comprising the anti-ICAM-1 antibody or fragment thereof linked to a therapeutic, wherein the therapeutic treats conditions associated with increased ICAM-1 expression. 

The reference teachings differ from the claim invention only in the reaction that the ursolic acid is bound to the anti-ICAM-1 antibody nanoparticle. 
 
Maruo et al teaches that the ICAM-1 expression rate was higher in gastric cancer at a more advanced stage, based on lymph node metastasis, being 46.9% in node-negative and 56.1% in node-positive case (see abstract). Maruo et al further  teaches that ICAM-1 is identified as ligand of LFA-1, which is expressed by lymphocytes.  Overexpressed ICAM-1 may be released from cells in a local cancer cell nest and enter the serumas s-ICAM-1, which suppresses immunocytes by binding to LFA-1. Therefore, s-ICAM-1 may act as a kind of immunosuppressive substance (see page 486, introduction).  Maruo et al further teaches that s-ICAM-1 suppresses cytotoxic lymphocytes by binding to LFA-1. In a previous study, NK cell activity was markedly suppressed by treatment with s-ICAM-1 similarly to anti-LFA-1 antibody and s-ICAM-1 acted as an immunosuppressive factor by inhibiting the ICAM-1/LFA-1 system (page 489, right col., top ¶).

Manikwar et al teaches that intercellular adhesion molecule-1 (ICAM-1) is an Ig-like transmembrane glycoprotein constitutively expressed on several cell types, including leukocytes and dendritic cells. ICAM-1 is an attractive target for drug delivery to immune cells, since its expression is elevated in several autoimmune disorders [1-7]. Increased ICAM-1 expression has been observed on T-cells isolated from synovial fluid and brain tissue of patients suffering from rheumatoid arthritis and multiple sclerosis, respectively [1-3, 8-9]. Elevated ICAM-1 expression is thought to be a direct consequence of inflammatory cytokines released upon the infiltration of T-cells at the site of destruction. The infiltration of T-cells progressively modifies the clinical outcome of the autoimmune diseases by enhancing the immunogenic response. Cell adhesion molecules (CAM), including ICAM-1, are internalized into the cell cytoplasmic domain via a unique pathway referred to as CAM-mediated endocytosis [10-13]. Ligands that bind to CAM can be used to selectively target drugs for intracellular delivery to immune cells expressing these upregulated adhesion molecules.  The natural counter-receptor of ICAM-1 is LFA-1, αLβ2, CD11a/CD18)  (pages 277-278. Under Introduction).

Manikwar et al teach that ICAM-1 expression on HL-60, Molt-3 T-cells and Raji Cells were determined using anti-ICAM-1D (clone 15.2) mAb to select the appropriate cells for Fitc-I-domain binding studies (Fig. 2).  In all of three cell lines, the anti-ICAM-1 mAb binding increased upon increase in antibody concentration, saturation at high concentrations.  The highest ICAM-1 level was found in Raji cells followed by Molt-3 cells and HL-60 cells.  As a negative control, the isotype mAb did not show any appreciable binding to all three cells (page 282, col 1 &2).  

Manikwar’s et al study is the first to show that I-domain can enter the intracellular space of Raji cells via a receptor-mediated endocytosis process. Previously, cLABL peptide derived from the sequence of I-domain was found in the intracellular space of T-cells upon binding and ICAM-1-mediated endocytosis [30]. Nanoparticles decorated with cLABL peptide or anti-ICAM-1 antibody were also endocytosed into cellular compartments (i.e., endosomes) upon binding to ICAM-1 on the cell surface [13, 31-32]. Recently, I-domain mutants with high affinity to ICAM-1 have been used to target nanoparticles encapsulated with drugs and diagnostic agents to tumor cells with upregulated ICAM-1 [33]. Anti-ICAM-1-coated nanoparticles successfully delivered lysosomal enzyme into cells obtained from patients suffering from lysosomal storage disorder [34] (page 286, 1st ¶ under Discussion).

Manikwar et al teach that ICAM-1 has important roles in different pathological conditions such as autoimmune diseases, [36-37] cancer, [36, 38] and atherosclerosis [39]. The level of ICAM-1 expression is increased in several diseases; these include autoimmune disorders (e.g., rheumatoid arthritis, type-1 diabetes, and lupus), malignancies (e.g., multiple myeloma, lymphomas, lung, and pancreatic cancer), inflammatory disorders (e.g., allergic inflammation, asthma), atherosclerosis, ischemia, neurological disorders (e.g., Alzheimer's disease), and allogeneic organ transplantation [36, 40]. Upregulation of ICAM-1 is also found on the endothelium during inflammation, which is influenced by cytokines (i.e., TNF-α, IL-1 and IFN-γ), and this upregulation induces adhesion of leukocytes prior to subsequent trans-endothelial migration to the injured tissue [40-43]. Cell surface ICAM-1 molecules serve as endocytosis receptors for human rhinovirus (HRV) and respiratory syncytial virus [44-45]. Thus, the I-domain can be explored as a carrier to target drugs to leukocytes, cancer cells, and inflammatory endothelial cells with up-regulated ICAM-1 receptors. The hope is that the I-domain-drug conjugate can direct the drug molecule to the target pathogenic cells while at the same time avoiding normal cells to minimize the toxic side-effects of the drug (page 286, 2nd ¶ under Discussion).

Manikwar et al teach that ICAM-1 targeting offers a variety of applications. ICAM-1-targeted isotopes were used for detection of lung inflammation at a very early stage [50]. Liposomes conjugated with anti-ICAM-1 were able to bind to epithelial and endothelial cells in a dose- and time-dependent manner [51]. Murciano et al. demonstrated the delivery of an anti-ICAM-1 conjugated tissue-type plasminogen activator (tPA) to endothelial cells in vitro and in an in vivo animal model [49] Thus, ICAM-1 targeting has been utilized for imaging, diagnosis, and delivery of therapeutic agents (Page 287, right col., 1st ¶).

 
Zhang et al teach delivery of ursolic acid (UA) in polymeric nanoparticles effectively promotes the apoptosis of gastric cancer cells through enhanced inhibition of cyclooxygenase 2 (COX-2).  Zhang et al teach that UA loaded nanoparticles (UA-NPs) were prepared by a nano-precipitation method using amphilic methoxy poly(ethylene glycol)–polycaprolactone (mPEG–PCL) block copolymers as drug carriers. UA was effectively transported into SGC7901 cells by nanoparticles and localized around the nuclei in the cytoplasms. The in vitro cytotoxicity and apoptosis test indicated that UA-NPs significantly elicited more cell death at almost equivalent dose and corresponding incubation time. Moreover, UA-NPs led to more cell apoptosis through stronger inhibition of COX-2 and activation of caspase 3. The most powerful evidence from this report is that the significant differences between the cytotoxicity of free UA and UA-NPs are closely related to the expression levels of COX-2 and caspase-3, which demonstrates the superiority of UA-NPs over free UA through penetrating cell membrane. Therefore, the study offer an effective way to improve the anticancer efficiency of UA through nano-drug delivery system.  Zhang et al teach that that UA could inhibit growth of colon cancer cells, endometrial cancer cells, and melanoma cells.  Zhang teaches that UA could effectively induce apoptosis and inhibit angiogenesis by inhibiting the expression of COX-2.  UA is relatively non-toxic and could be used as chemoprotective agent in clinical praxis.  Importantly, Zhang teaches that one limitation is the non-specific distribution throughout the body when administered intravenously. Thus, it is desirable to explore novel formulations of UA that over-come the limitations mentioned above (see page 261, left col., top ¶).

Song et al teach ursolic acid (UA) has the potential to be developed as an anticancer drug, whereas its poor aqueous solubility and dissolution rate limit its clinical application. It has been reported that UA possesses a variety of pharmacological activities, including antitumour, anti-inflammatory, antioxidant, anti-bacterial, antiviral, and hepatoprotective effect (1). UA also inhibits the growth of various cancer cell lines, such as endometrial cancer cells (2), breast cancer cells (3), T24 bladder cancer cells (4), ovarian cancer cells (5), pancreatic cancer cells (6), lung cancer cells (7), etc (page 11, left col., 1st ¶).    Song et al teach that the UA nanocrystals significantly induced stronger cell growth inhibition activity against MCF-7 cells compared with free drug in vitro, although the uptake of free UA was approximately twice higher than that of the UA nanocrystals. The UA nanocrystals may be used as a potential delivery formulation for intravenous injection with enhanced dissolution velocity and anticancer activity (abstract). Song et al teach that UA delivered as the nanocrystals could transport across the cell membrane and may be located within cells to produce cytotoxicity (page 18, left col., top ¶).  Song et al teach that a stable UA nanocrystal formulation may be used as a potential delivery system for UA with enhanced aqueous dispensability, dissolution velocity and anticancer activity (page 18, last ¶).


Given the teachings of Manikwar that ICAM-1 targeting has been utilized for imaging, diagnosis, and delivery of therapeutic agents, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bound the ursolic acid taught by Zhang et al and Song et al references to the anti-ICAM-1 nanoparticles taught by the `763 publication in a method of delivering the UA to the highly expressing pathological conditions taught by Maruo and Manikwar references because targeting the UA-NPs demonstrates superiority of the UA-NPs over free UA through penetrating cell membrane which led to more cell apoptosis. Further, targeting the UA nanocrystals significantly induced stronger cell growth inhibition activity against MCF-7 breast cancer cells and has enhanced dissolution velocity and anticancer activity (abstract). Also, UA delivered as the nanocrystals could transport across the cell membrane and may be located within cells to produce cytotoxicity.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


Applicant’s arguments, filed 6/21/2021, have been fully considered, but have not been found convincing.

Applicant submits that one of ordinary skill would not combine Abulrob, Maruo, and Zhang to arrive at the instant claims because Zhang uses a contaminated cell line and because the 

However, the rejection is modified to add Song et al (AAPS PharmSciTech, 15(1), 2/2014, online 9/11/2013). 

Zhang provides general concept that ursolic acid (UA) in polymeric nanoparticles (UA-NP) led to more cell apoptosis through stronger inhibition of COX-2 and activation of caspase-3. The teachings of Zhang  is not limited to SGC7901  as argued.  Zhang et al teach that “it has been demonstrated that ursolic acid (UA) could effectively induces apoptosis of cancer cells byinhibiting the expression of cyclooxygenase 2 (COX-2).” (abstract).  Zhang et al also teach that that “UA could inhibit growth of colon cancer cells, endometrial cancer cells, and melanoma cells”.  Zhang teaches that “UA could effectively induce apoptosis and inhibit angiogenesis by inhibiting the expression of COX-2” (see page 261, left col., top ¶).   In this case, a particular known technique (cancer growth inhibition) was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this known technique to a known product (e.g. ursolic acid) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

The basic concept of inhibiting cancer growth  with ursolic acid was made part of ordinary capabilities of one skilled in the art based upon the teachings of Zhang and Song references, one of ordinary skill in the art would have been capable of applying the known methods of inhibit cancer growth by target delivery of the ursolic acid to ICAM expressing cancer to ensure specific targeting of the UA to the cancer to inhibit cancer growth  and the results would have been predictable to one of ordinary skill in the art. That is the use of anti-ICAM-1 antibody nanoparticle-directed delivery provides means to exploit the potency of ursolic acid against gastric cancer while reducing their systemic toxicity. 


While Applicant focuses on the properties of the specific gastric cancer cell line in the Zhang reference, however, Applicant does not dispute the fact that the Zhang and Song references teach the general concept of inhibiting cancer growth with ursolic acid. In addition, Applicant does not dispute the fact that treatment of other cancer cells  with ursolic acid (which is known to inhibit cancer growth), but rather Applicant argues Zhang uses a contaminated cell line (see ¶5). However, the test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin, 170 USPQ 209 (CCPA 1971). References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek, 163 USPQ 545 (CCPA 1969).


 It remains the Examiner’s position that given the teachings of Manikwar that ICAM-1 targeting has been utilized for imaging, diagnosis, and delivery of therapeutic agents, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bound the ursolic acid taught by Zhang et al and Song et al references to the anti-ICAM-1 nanoparticles taught by the `763 publication in a method of delivering the UA to the highly 

 

10.  No claim is allowed.

11.  The art made of record and not relied upon is considered pertinent to applicant's disclosure:

(i) Buitrago et al.  Intercellular adhesion molecule-1 (ICAM-1) is upregulated in aggressive papillary thyroid carcinoma. Ann Surg Oncol. 2012 Mar;19(3):973-80.
Buitrago et al teach that ICAM-1 expression is upregulated in papillary thyroid carcinoma. Furthermore, ICAM-1 upregulation correlated with aggressive tumor features such as BRAF V600E mutation, ETE, and lymph node metastasis, suggesting that ICAM-1 plays a role in thyroid cancer progression (abstract).

(ii) Jung et al (J Gastric Cancer 2012;12(3):140-148).

 Jung et al teach that ICAM-1 is overexpressed in gastric cancer tissues and cultured gastric cancer cells. Increased expression of ICAM-1 in gastric cancer could be related to the aggressive nature of the tumor, and has a poor prognostic effect on gastric cancer.  The expressions of ICAM-1 in gastric cancer tissues and cultured gastric cancer cells were increased. Among 157 gastric cancer patients, 79 patients (50%) were ICAM-1 positive and had larger tumor size, an increased depth of tumor invasion, lymph node metastasis and perineural invasion. The ICAM -1 positive group showed a higher incidence of tumor recurrence (40.5%), and a poorer 3-year survival than the negative group (54.9 vs. 85.9%, respectively). (see abstract).  Jung et al teach that immune therapeutic effects of ICAM-1 and/or anti-ICAM-1 antibody in gastric cancer are worthy of careful study in the future (see page 147, left col., ¶4).  Jung et al teach that ICAM-1 on cancer cells plays an important role in adhering to natural killer (NK) cells or lymphocyte-activated killer (LAK) cells via LFA-1 (see page 146, left col., top ¶).  Jung et al used gastric cancer cell lines (MKN28, KATOIII).

(iii) Xavier et al.  Ursolic acid induces cell death and modulates autophagy through JNK pathway in apoptosis-resistant colorectal cancer cells.  Journal of Nutritional Biochemistry 24 (2013) 706–712.



(iv) Chen et al.  Mechanism of apoptosis induced by ursolic acid in gastric carcinoma BGC‐823 cells. Wuhan Daxue Xuebao, Yixueban (2006), 27(3), 299‐302. English  Abstract only.

Chen et al teach that ursolic acid (UA) proliferation inhibiting and apoptosis inducing effects on human gastric carcinoma cell line BGC‐823 were investigated. UA can inhibit proliferation of BGC‐823 cells effectively in a dose‐ and time‐dependent manner.  UA has inhibitory and apoptosis inducing effects on BGC‐823 cells (see abstract).


12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 1, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644